STONE, C. J. —
This suit is instituted against Sloss, “agent of American Mortgage Company of Scotland.” The averments of the complaint show the suit is brought for the recovery of taxes due from, and assessed against the “American Mortgage Company of Scotland,” a corporation of which Sloss was agent. The taxes claimed as due, and as having been assessed, accrued, if at all, and were assessed under section 6, subd. 8 of the Eevenue Law, approved December 12, 1884. — Sess. Acts, pp. 10 and 11. We say they accrued, if at all, and were assessed under that provision of the Eevenue Law, for that is the provision which allows suit and recovery against the agent of the “person, company, association or corporation, • • ■ who, by themselves or agent, is engaged in the business of loaning money, or thing of value, upon mortgage or lien upon any property in this State;” and the averments in the complaint prove that a recovery was claimed under that provision of the statute. This was necessary; for, without such averments, the complaint would have shown no right of recovery against Sloss, the mere agent of the tax-payer.
The attempted assessment of taxes in this case must be pronounced ineffectual and void, for more reasons than one. First: Taxes, such as those claimed in this case, must be assessed against the person, company, association, or corporation, which is liable for their payment. “American Mort*121gage Company,” and “American Mortgage Company o£ Scotland,” are not, prima facie, one and the same. — Burroughs Taxation, 203-1. The assessment was not against the corporation, of which Sloss, according to the averments of the complaint, was agent. Hence, the assessment did not tend to show assessed taxes, for which the statute made Sloss liable. Second: The entire assessment neither tends to show gross receipts, nor to show an assessment of two per-cent, on gross receipts. It shows the contrary. It sets down personal property of the tax-payer, valued at $15,200, and then fixes the State tax rate, not at two per-cent., the rate the statute prescribes, but at six mills, which was then our tax rate on property proper. In other words, the assessment was on “personal property,” owned by the American Mortgage Company, and the suit seeks to recover from Sloss, agent of the American Mortgage Company of Scotland, taxes on the gross receipts derived from business done by that company. The assessment can, in no sense, maintain the claim asserted in the complaint, even if there had been no error in the name of the corporation.
Affirmed.